Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 6 June 1996.
Statement by the President
Ladies and gentlemen, in particular from the region concerned, have asked me to make a short statement on the bombing in Manchester last Saturday. The IRA bomb injured over two hundred people, many of them seriously; it caused vast material damage to the centre of Manchester. It is almost a miracle that hundreds of people were not killed. There is no possible or conceivable justification for the IRA bomb.
The targets were ordinary men, women and children shopping, on Saturday morning, in a busy city. What possible cause could justify such barbarism?
The aim of the bombers is clear: to destroy peace; to shatter peace talks, which have just begun in Belfast, following the courageous efforts of the two governments, the democratic political parties and the community of Northern Ireland.
The European Parliament expresses its sympathy for those injured by the bomb in Manchester last Saturday, and our hopes for their speedy and full recovery. I am writing to the Lord Mayor of Manchester to pass on this message to the injured and to their families. I am sure that I speak for the whole House when I say that the cause of peace must not be abandoned because of intimidation by terrorists.
(Applause) Terrorism can be defeated by the courage and steadfastness of communities and their leaders, to keep the peace process moving forward.
(Applause)
Mr President, as the Member who represents the constituency where this terrible atrocity took place, I want to thank you for the comments you have made on behalf of all the House. I know that my constituents, as all the colleagues here, share those views.
I simply wish to add a tribute to the members of the emergency services whose prompt and professional actions saved many lives. Without those actions there would indeed have been a terrible mass murder. This was the largest explosion of its kind on mainland Britain since the Second World War. We should be very thankful that, despite the efforts of the bombers, at least no-one died. But terrible damage has been caused and we all share your condemnation of this atrocious act.
Mr President, I should like to speak on behalf of the Fianna Fáil Members of the European Parliament, all our constituents and indeed the 99.9 % of the Irish people who would like to be associated with your remarks on the atrocity committed by the Irish Republican Army in Manchester. In the circumstances of the peace process there is no justification for this, or in any other circumstances for that matter.
I endorse your view that this House must support in every possible way the peace process. I want to thank you for your statement and I want to extend sympathy on behalf of the Fianna Fáil Irish Members to all those injured and to the people of Manchester and to wish them well in the future. I appeal to the men of violence to lay down their arms, to stop their murderous acts of violence in Ireland and elsewhere.
Again, Mr President, thank you for your statement.
Welcome
Ladies and gentlemen, on behalf of Parliament, I wish to welcome 40 honorary consuls who have taken their seats in the official gallery. They are members of the Federation of Consuls in Europe, which is holding its annual meeting here at the European Parliament. You are very welcome!
Order of business
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of 13 June 1996 pursuant to Rule 95 of the Rules of Procedure has been distributed.
Mr President, I should like to give an account of something that happened recently and ask the presidency about it. Last Friday a demonstration was held in Brussels by a trade union representing metal workers and its route passed close to the European Parliament buildings in rue Belliard. When the demonstrators marched below the pedestrian walkways joining the Belliard building to Van Maerlant (at about 1 p.m. on 14 June 1996), various European Parliament staff members and/or members of different political groups noticed that certain individuals dressed in civilian clothing and armed with walkie-talkies were filming demonstrators from these walkways. According to the huissiers they were not members of the European Parliament's internal security forces nor could they have been, given what they were doing. Nor were they visitors.
Who were these people filming the demonstrators? Were they police officers? If so, who authorised their activity? Can you give me any information on this matter, Mr President?
Could you please just put your headphones on, Mr Novo. Firstly, you may have heard me announce that the next item was the order of business. I could not see that what you were saying had anything to do with the order of business.
Secondly, you can send your comments to me in writing, and I shall look into the matter. You will also then receive a reply.
For this week, there are no amendments.
On the July part-session in Brussels:
For Wednesday, 3 July 1996, I have a request from the Group of the Party of European Socialists for the report by Mr Pelttari on the bioethics convention to be postponed. The PSE Group is asking for this report to be postponed to the second part-session in July. The exact date will have to be fixed by the group chairmen, since we cannot decide that here, but we can of course decide on the postponement.
Since no one wishes to speak in favour of or against the request, I put it to the vote.
(Parliament approved the request) The order of business is thus established.
Deadline for tabling amendments and motions for resolutions
Mr President, as you know, we have a discussion and a resolution on the summit meeting on Florence. Part of that, according to most groups I imagine, will be to make some sort of statement from this House on the British Government's policy of non-cooperation in Europe.
As you know, the Foreign Affairs Ministers are meeting today to discuss that issue and I wonder, therefore, whether on just that single issue we could shift the deadline so that we can take into account in our resolution what is decided or not decided tonight by the Foreign Affairs Ministers. Perhaps we could hold the deadline on just that single issue until 11 a.m. or noon tomorrow to enable our resolution to be up-to-date and to make sense.
I assume it is the general view of the House that we should have the opportunity of tabling such a resolution, which means having to set a deadline of 12 noon for this item. The services responsible are signalling to me that this is technically feasible. If the House has no objections, we shall proceed accordingly.
Mr President, I should like to pass on some information. This House, last July and again in December passed a resolution on foreign lecturers in Italy. We were particularly concerned about the plight of the Naples 88 who had been sacked due to a breach of Community law. You, Mr President, the chairman of the Committee on Social Affairs, Employment and the Working Environment and Mr Newman in the Committee on Petitions took the matter up. I am very pleased to inform you that on Friday all 88 at Naples got their jobs back and their back-pay. I think this is a significant victory for us in the European Parliament.
(Applause )
Thank you, Mr McMahon. We too are glad to hear good news.
Framework programmes for R & D
The next item is the report (A4-0183/96) by Mr Linkohr, on behalf of the Committee on Research, Technological Development and Energy, on:
I. the proposal for a European Parliament and Council Decision (COM(96)0012 - C4-0092/96-96/0034(COD)) adapting for the second time Decision No 1110/94/EC concerning the fourth framework programme of activities in the field of research, technological development and demonstration (19941998); II.the proposal for a Council Decision (COM(96)0012 - C4-0157/96-96/0035(CNS)) adapting for the second time Decision 94/268/Euratom concerning the framework programme of activities in the field of research and training for the European Atomic Energy Community (1994-1998).
Mr President, if you permit, I shall speak on behalf of my honourable friend Rolf Linkohr, who is unable to attend this sitting for medical reasons, for which I pass on his apologies. At the same time I shall crave your indulgence, because I am having to stand in for him more or less at a moment's notice.
Today we are discussing a proposal for the refinancing of the fourth framework programme, a proposal made by the Commission on the basis of a decision, or more precisely a joint decision, taken on 26 April 1994, when the guidelines and financial resources for the fourth framework programme were adopted. And the latter, sadly, will be the main topic of our debate this evening and, most probably, tomorrow in our contacts and inevitable conciliation efforts with the Council.
That decision of 26 April 1994 effectively set the overall amount for the fourth framework programme at ECU 12 300. This was a compromise achieved by the Council and the Commission and was the fruit of prodigious efforts; part of the compromise was an understanding that, at the halfway point, the Commission would table a proposal for supplementary financing of up to ECU 700 million. It was a hard-won compromise, because from the initial discussion phase Parliament had been seeking to go beyond the 13-billion mark, while the Council, it has to be said, did not approach the problem from quite the same angle.
Today we are in the implementation phase of one of the main areas to which codecision procedure applies, and we should like to thank the Commission at this point for having proposed from the outset an amount of ECU 700 million, which is exactly the proposal Parliament would have made if the right of initiative had been ours. So we started on a sound footing and, before dealing with the financial aspect, I should like to remind you of some elements of the Commission proposal, a proposal that is anything but unimaginative, because the Commission opted, under the influence of Commissioners Cresson and Bangemann, not simply to replenish the fourth framework programme but to realign it quite radically.
And indeed there were many of us at that time who bemoaned the fact that the fourth framework programme was following the old beaten tracks, as it were, which had been established by the previous framework programmes and that we were inheriting a number of specific programmes which would tie up part of our resources.
The Commission has submitted a legislative proposal based on five task forces, to be financed, or at least refinanced, as part of the framework programme. I refer here to the task forces on multimedia software, aeronautics, clean cars, transport intermodality and water. Although action in all of these proposed areas is desirable, they differ in relative value and have not all come across equally convincingly to the European Parliament, at least not at the present juncture. I have no doubt that when it comes to the fifth framework programme we shall be on more similar wavelengths.
In the second legislative proposal, relating to the refinancing of the fourth framework programme for Euratom, there were also a number of elements of special relevance to development and in particular - I emphasize this intentionally - to the development of close cooperation with the countries of central and eastern Europe in the domain of nuclear safety.
In response to these Commission proposals, which are eminently innovative and have managed to elicit an extremely wide range of reactions in Parliament, the rapporteur, Mr Linkohr, tabled his report, a document in which he highlights various different aspects of the proposals. The first element of the report is clearly a criticism of the Commission, based primarily on the fact that, contrary to the joint decision of 26 April 1994, to which I have already referred, a prior independent evaluation report never really materialized. Since then, following contacts with the Commission, there has been an ongoing effort to rectify this defect, but we should have wished to see the evaluation report at an earlier stage of the proceedings. The next point - and this is perhaps at the root of the difficulties we have faced - is that we made the mistake of not establishing any sort of hierarchy among the task forces.
For all that, the rapporteur has approved the overall package of Commission proposals, except that, like the main parliamentary groups, he wanted to see the brunt of the financial effort focused, as part of the refinancing arrangement, on three task forces, namely aeronautics, water and educational multimedia software. As for the other areas, we shall probably be called upon, at the understandable insistence of our friends in the Committee on Transport and Tourism, to formulate a joint PSE-PPE compromise proposal on intermodality, and I believe that in so doing we shall be reflecting the wishes of a large majority of the House.
Among the other proposals put forward by Mr Linkohr, the rapporteur, I should like to dwell on one which does not relate to a task force but to a special research project on methods of locating and destroying land mines. This is a problem of great concern to Mr Linkohr as well as to many others among us. We know just how lethal these land mines are around the globe, and so an emphatic message was required. This report has enabled us to convey that message.
And so, finally, to the financial aspect. We know full well that the success of the 700-MECU refinancing will depend largely on the revision of the financial perspectives that the Heads of State and Government will be discussing at the Florence summit. And it is precisely in order to facilitate these discussions that I have proposed, on behalf of the Committee on Budgets, which approved my proposal, as did the Committee on Research, Technological Development and Energy, that we envisage the possibility, if need be, of spreading these additional funds of ECU 700 million over three years, in other words over the financial years 1997, 1998 and 1999, with the 1999 financial year being divided between the final refinancing instalment and the first budgetary allocation under the fifth framework programme. It is a proposal intended from the very outset as a compromise.
We wish to tell the Council very clearly that we are not disposed to give way on the amount of 700 million but that we are prepared to discuss methodology. I hope the Council will hear this message. In any event we shall proclaim it loud and clear in our future contacts.
Mr President, I am presenting this opinion on behalf of my colleague, Mr van Velzen. The Committee on Economic and Monetary Affairs and Industrial Policy can agree with the setting-up of task forces as a mechanism that might bring research closer to the market, if it is on an experimental basis that will inform the methodology for the fifth framework programme without prejudgement. The committee is calling on the Commission to set up intersectoral and interdisciplinary task forces, and to involve European industry as closely as possible in drawing up research topics, so as to avoid a top-down approach.
The criteria and data for selecting task forces must be made transparent; in particular, a comparative assessment of the benefits of the task forces should be presented after a certain period of experience. The committee is asking that, when preparing the fifth framework programme, the Commission should draw not only on existing experience with the task forces, but also on the 'best practice' criteria contained in the Green Paper on innovation.
Further, the committee calls on the Commission to consider cooperating with other European partners and with small and medium-sized firms, as desired by the business world, as a means of increasing the task forces' prospects of success.
In short, we regard the task forces as a positive initiative, but above all as an experiment which will only succeed if, at the same time, the lead time for application assessment is shortened, small and medium-sized firms are more closely involved, and the selection of topics is made more transparent.
Mr President, Commissioner, ladies and gentlemen, the Commission's proposals regarding the establishment of these task forces were originally of great appeal to the Committee on Transport and Tourism, not least because the transport sector was given considerable prominence: task forces on aeronautics, automobile RTD-activities, transport intermodality and interoperability, maritime systems, and the train of the future. According to the Commission's proposals, as much as 55 % of the ECU 700 million - in other words, ECU 385 million - was to be assigned to transport issues.
We in the Committee on Transport and Tourism were therefore all the more taken aback by the outcome of the voting in the Committee on Research, Technological Development and Energy, because all that remains of these various transport projects is aeronautics. The Committee on Transport has consequently tabled an amendment of its own, Amendment No 60, which reinstates at least the intermodality task force, and with a suitable appropriation. We must in fact recognize that interoperability is an inherently European topic. For example, we have five different railway gauges in Europe, and we wonder why many hours are wasted changing engines. Time is not wasted in this way with lorries. It is also a matter here of increasing competitiveness in the European Union, whereas the car sector, for example, can readily be tackled at national level.
To my mind, interoperability is the European topic par excellence . The two largest political groups have tabled a compromise proposal with a somewhat reduced appropriation; the Committee on Transport and Tourism hopes that this compromise will meet with the approval of the House. I know that we are to discuss the funding separately, but our inclusion of this title shows clearly the direction in which European transport policy needs to move.
Mr President, it is a great pity that Rolf Linkohr is not with us this evening for the presentation of this report. I would like to congratulate him on the quality of the work he has done. The explanatory statement is a very valuable document and I hope colleagues will take the trouble to study it.
We have had a lot of difficulties with this report, on the whole question of how much money we should go for and over what period of time, and what the role of the taskforces should be. Although when we agreed the original fourth framework programme it was not our idea that it would serve as a forerunner for the fifth framework programme, this has, in a sense, been one of the strands that has been emerging in our discussions. We have to learn some lessons in Parliament with regard to the Commission: when trying to decide how much money should go into research and how we should spend it and the role of taskforces, there is a great deal more work that has to be done amongst ourselves. I should like to say on behalf of the Socialist Group that this is the path that we wish to follow.
The report is subject to the co-decision procedure and we must have a majority in Parliament. I hope that, although most of us have reservations about the report as it emerged from committee, we will support it. We have the task ahead of making sure that we can put a convincing case to the Council for increased research activity at European level. Perhaps the most telling phrase in the whole of Mr Linkohr's report is that, even if we approve the ECU 700m, it will not be sufficient to catch up with the work that is going ahead in the United States and in Japan. We are still falling behind and I hope we will take this lesson, if no other, to heart this evening and make sure we argue this case very strongly with the Council of Ministers.
I just want to mention a couple of items. One, the increased funding for BSE research. This is very topical and, if nothing else, it shows the importance of having a bit more flexibility in our programmes. It would be a real tragedy if we had to wait three, four or five years before we can change the direction of some of our research, simply because we are locked into a rigid five-year programme. That lesson is one we need to learn.
We need to look also at the question of the safety of nuclear reactors. We are all agreed that we need to do more work in these areas: the decontamination of affected areas and the radiation protection programme. I hope these matters will have strong support in the House tomorrow.
Mr President, I wish to add my voice to that of Mr Adam in thanking Mr Linkohr for his very good work and all honourable Members who have worked to find a point of basic agreement on this issue which is extraordinarily important not only as regards, clearly, the refinancing of the Fourth Framework Programme but also future lines of action. We are dealing, as Mrs Quisthoudt has said, with the issue - which might be described as being experimental in nature - fundamental to the development of the Fifth Framework Programme that will soon be with us.
I have to say that my group is in agreement and will therefore be supporting the compromise that has been reached on this, but I want personally to stress two aspects: the issues on which we have focused, selecting them from among the Commission proposals, are definitely of interest, but the special point that has been raised by Mr Linkohr is certainly an important one - not only in humanitarian terms but also in terms of our responsibility vis-à-vis the scientific guidelines that cannot be separated out from the more immediate issues that currently concern us. In that context specifically, we should devote a word or two to another important issue on which Mr Adam touched, that is to say the possibility of increasing, albeit partially, to a limited extent, the resources of Biomed and Biotec to develop research into what will surely be the next century's ill: the new viral diseases and above all bionic diseases.
In conclusion, I believe that by approving the Linkohr report tomorrow, we shall be giving the Council a strong signal that the House wants to move in that direction Europe's research strategy for the future.
Mr President, ladies and gentlemen, Commissioner, I have already said on a number of occasions that the Group of the European Liberal, Democratic and Reformist Party is by no means in favour of the task force model developed by the Commission.
Although it may be useful for identifying technical priorities in some industrial sectors, the task force model appears to add yet another management and coordination level to a structure which actually needs to be made simpler and more transparent. It also interferes with the current programme structure.
There are a number of subjects which my group recognizes as extremely important for Europe and its citizens. Information and communications technologies are vital for the future of Europe, and are areas where rapid changes are taking place. Future workers are going to have to learn about telematics, and this is why the task force on educational multimedia is such a good idea. Multimedia products need to be developed for and used in schools. A good example here is the UK, whose schools have made much more progress in using information technologies than those in other EU countries.
Secondly, small and medium-sized firms must be able to participate fully in the fourth programme. This is a point I have made repeatedly, but the Commission remains very ambiguous on the subject. On the one hand, it is setting up task forces specifically targeting major industries, but it also states in every programme that there is plenty of scope for small and medium-sized firms.
The framework programme has taught industrial firms in Europe how to work together, and this is something we must not jeopardize. Cooperation is the best way to disseminate new knowledge in Europe, and this is why it would be better to separate the two groups completely, so that firms both large and small can benefit from the framework programme.
Mr President, in the process of reorienting Europe's productive activity to meet the demands of the globalization of the world economy, research and technological development play a crucial role. In his report, Mr Linkohr responds to the Commission proposal for additional funding of ECU 700 million for the fourth framework research programme and the setting-up of task forces with a counter-proposal which is far more positive and significant.
The Group of the European United Left-Nordic Green Left disagrees with the Commission proposal and agrees with Mr Linkohr's report, whilst recognizing that it does have some shortcomings. Firstly, we disagree with the Commission proposal because it seeks to amend the fourth framework programme without a prior evaluation of the horizontal criteria on which the programme has been based, introducing vertical proposals which concentrate activities on a small number of countries and undertakings.
Secondly, we disagree with it because these proposals focus on the interests of the big multinationals and the nuclear, automobile and aerospace sectors, and so on - pressure groups, in other words - without taking into account the social interests of the citizens of Europe. We therefore welcome the fact that Mr Linkohr has incorporated into his report our amendments concerning the elderly and health care - areas which will present the most urgent problems in the coming years. There should also be a concern to promote a model of sustainable development.
And, thirdly, we disagree with it because the Commission proposal advocates, looking forward to the fifth framework programme, a vertical philosophy that will increase the research disparities which exist in Europe, given that some countries devote 0.5 % of GDP to research, whilst others dedicate 2.7 %.
For these reasons, we reject the Commission proposal and support Mr Linkohr's report, acknowledging the efforts made by the rapporteur.
Mr President, in times of recession, one should actually be welcoming an increase of ECU 700 million for the fourth framework programme of activities in the field of research. Research and development must receive financial backing, but the focus has to be right. And, in our opinion, the focus no longer is right. I should like to explain this by taking some examples. First of all, another ECU 105 m - and we have in fact tabled an amendment here, but I fear it will not be adopted - is to go to Euratom, where it will be used for fusion, a form of energy which has already received ECU 895 m under the fourth framework programme, and which might perhaps solve our problems in the year 2030 or 2050, but certainly not here and now.
Secondly, the money is to be spent on the so-called inherently safe reactor, something which does not and cannot exist, and for which there is no acceptance among the general public. Moreover, as Mr Scapagnini has quite rightly said, research funds always go to major industry and not to SMEs, which could really do with them. Another case in point is that, according to the proposal from the Commission, ECU 150 m was to be made available for the SAVE II programme. The Council then had the impudence to reduce this funding to ECU 45 m: in other words, it has slashed a five-year programme, the only programme we still have which could go some way to meeting the commitments we made in Rio and Berlin. But huge sums of money are to be spent on aeronautics and fusion and other such gimmicks.
My second example concerns THERMIE. No one mentions THERMIE II any more, another programme which has become absolutely vital. We hear every day that CO2 levels are rising. And now some clever people are saying that the cause is our opposition to nuclear power plants. What nonsense! Having looked at the OECD statistics, I note that countries with a particularly large number of nuclear power stations do not have lower CO2 emissions. In fact, this phenomenon is caused primarily by traffic, which is not being taken into account at all.
In conclusion, we cannot approve this increase, because we believe that the focus is wrong and it will not solve our immediate, pressing problems, even though many of the minor points contained in the proposal are - admittedly - worthy of support.
Mr President, thank you for allowing this exception. On behalf of my group, I should like to highlight three important points, and firstly the amount of the increase: ECU 700 million. Even though savings are now the order of the day in all the Member States and at EU level, we believe that there is an urgent need to invest in the future. And this can only be done through innovation, the basis for which is research and development. That is why we have endorsed this overall sum.
Secondly, we agree with the Green Paper on innovation that the dissemination and exploitation of results must be improved. We have taken this into account in our amendment on the allocation of resources. Even though money is not all that is needed here, it certainly does help!
Thirdly, we are in fact in a transitional phase, in the middle of the fourth framework programme. The discussion has in some cases been unusually heated, however, due to the fact that the thrust of the research topics was altered in an over-hasty way. We hope that the consultation process in preparation for the fifth framework programme will be smoother and more relaxed.
Finally, I am grateful to the rapporteur for having worked with us in such an open and fair manner, and I would thank the Commissioner for having sought and conducted a dialogue with Parliament, after certain initial difficulties. As Gordon Adam has already said, we do need an absolute majority in Parliament. For that reason, there has been a strong desire in the House to reach an agreement, and this is reflected in our compromise proposals.
Mr President, ladies and gentlemen, both the Commission's proposals and Mr Linkohr's report on the adaptation of the European Community's fourth framework programme of activities in the field of research - in Annex I, footnote 5, of that report, and Annex II, paragraphs 1 and 2, of the report on the adaptation of Euratom research - rightly refer to research into increased safety in the peaceful use of nuclear energy.
It is most important to increase the safety of the nuclear power stations located, in particular, in the countries of the former Eastern bloc and in China. But another Chernobyl-type accident would be extremely dangerous for us too. That is why, for reasons of solidarity as well as our own safety, it is imperative for us to contribute and expand our practical help and know-how regarding accident prevention.
However, it is not acceptable that a covert or overt extension of the use of nuclear energy should be pushed through by these means. Many people are in fact in favour of abandoning this fundamentally uncontrollable technology, and we should like to see a move into the age of solar power. So it needs to be made clear that European research funding should not be used to develop new types of reactor, but only to enhance the safety of existing nuclear plants, including that of the disposal of radioactive waste. That is the most we can possibly accept, and even that demands something of an effort from us, because in structural terms, even safety upgrades are an incentive to keep dangerous nuclear plants in service. In principle, this means that the life-span of the plant and technology of a conventional nuclear power station is likely to be extended by a further 40 years.
With regard to Central and Eastern Europe, the following ping-pong effect, which might not be immediately apparent, will play a major role: because of the chronic lack of foreign currency in these countries, the upgrading work is to be funded by so-called payment in kind. In this way, for example, not only is the latest nuclear technology to be introduced at Sosnovy Bor, but the decommissioning of the Grafenrheinfeld nuclear power station in Germany is to be avoided. Therefore, because this legally questionable option of continued operation must be averted, I would urge the House to support Amendments Nos 53, 54 and 62, as does a large majority of my group.
Mr President, ladies and gentlemen of the House, before anything else may I express my thanks to Mr Linkohr, whose enforced absence prevented him from presenting his report personally and to whom I wish a speedy recovery, and to the members of the Committee on Research, Technological Development and Energy, to Mr Desama, Mr van Velzen, Mr Ferber, Mr Collins and Mrs Ahlqvist, as well as to the members of the Committee on Budgets, the Committee on Economic and Monetary Affairs and Industrial Policy, the Committee on Transport and Tourism, the Committee on the Environment, Public Health and Consumer Protection and the Committee on Culture, Youth, Education and the Media.
Numerous Members of Parliament were involved in discussing the Commission proposal on supplementary financing of the fourth framework programme for research and development (1994-1998). The result is a balanced and constructive motion for a resolution, which should enhance the quality of the debate between the institutions and make this decision easier to take.
I shall not presume on your attention for any longer than is necessary. In view of the importance of the subject, however, I should like to make a few remarks on a number of points. I shall therefore begin by reminding you of the background to the Commission's proposal on supplementary financing and then comment on some points in the report drawn up by Mr Linkohr on behalf of the Committee on Research, Technological Development and Energy, before finally informing you of the position adopted by the Commission on the various proposed amendments, specifying our reasons for accepting or rejecting them.
So let us begin with the background. You may recall that the principle of supplementary financing of the fourth framework programme was enshrined in the decision adopting the programme; Mr Desama, indeed, put it perfectly earlier this evening. This supplement is different in nature to the technical adjustment made last year after three new states had acceded to the Union. It represents a political commitment by the Council and Parliament to adapt the fourth framework programme as necessary to developments that have intervened since its inception. It was a wise decision. Given the fact that it was launched over two years ago, the fourth programme does not satisfy all the needs that arise today.
As we await the fifth framework programme, which will not come on stream before 1999, the option of this supplementary financing gives us a unique opportunity to improve the ways in which Community research responds to the needs of society. These needs are more clearly apparent in certain domains. The Commission therefore decided to focus this effort on a few priority themes. The Committee on Research, Technological Development and Energy, along with the other committees consulted, have indicated their acceptance in principle of such selectivity, which takes account of society's foremost expectations and of the prospects of creating jobs, and certainly of preserving them.
Priorities evolve. Mr Adam referred to research into BSE. Let me point out in passing that it was a Community research programme which enabled a team in Edinburgh to identify a probable link between the CreutzfeldtJakob syndrome and mad cow disease.
Mr Linkohr's excellent report highlights two points to which I should like to return. The first is the recommendation that these programmes should be managed more efficiently. I know that this is a matter of concern to a great many of you. It is also a concern that I share. It has been referred to in this debate, notably by Mrs Quisthoudt-Rowohl. Despite the progress achieved in the course of the last few years, further improvements in this area can and must be made.
As a step in that direction, a seminar involving senior Commission officials and representatives of the scientific community and of industry is to be held shortly. Allow me to reassure those of you who feel that small and medium-sized enterprises are not well enough represented in these programmes; another aim of the seminar is to provide SMEs with easier access to research programmes, as several of you have requested, in particular Mrs Plooij-Van Gorsel.
The second point relates to the evaluation of the way in which the fourth framework programme is being implemented. This matter, which was addressed in one of the amendments, is also referred to extensively in Mr Lange's report on the Annual Report of the Framework Programme Monitoring Panel for 1995, which you will be discussing next month.
As I had the opportunity to inform the members of the Committee on Research, Technological Development and Energy, the Commission services are currently preparing a comprehensive document assessing the progress made in implementing the fourth framework programme, and this document will shortly be made available to Parliament.
All in all, I am keenly aware of Parliament's wish to be closely associated with the preparation and implementation of research initiatives within the Union. I can inform you that by the end of July the Commission will present an initial political document on the fifth framework programme, indicating the guidelines on which it intends to base its formal proposal at the start of 1997. The publication of the document at that stage will give Parliament the opportunity to express its views soon enough to be able to enhance or alter the proposed guidelines.
As promised, I shall now communicate to you the position adopted by the Commission on the various amendments to its proposal.
As a general rule, the Commission accepts all those amendments which introduce useful clarifications or which help to reinforce its proposal. The amendments to which this applies are Amendment No 9 (last part) on the need for an indicative breakdown of the ECU 700 million, Amendments Nos 15, 16 and 39 on various aspects of multimedia activities, as well as Amendments Nos 1, 2, 3, 6, 11 and 12, subject to some rewording, on the ways in which the task forces are to operate and the manner in which the supplementary financing is presented.
With regard to Amendment No 2 in particular, the Commission is prepared to refer to its proposed revision of the financial perspective but without establishing a link between the decision on supplementary financing and the final adoption of the revised financial perspective.
By the same token, the Commission is able to accept Amendments Nos 1, 2 and 5 to the Euratom proposal, which add useful details to the text as it now stands, as well as the third part of Amendment No 6, on condition that the concept of radiation protection is introduced into the second specific programme on international cooperation under the fourth framework programme.
Amendment No 9 proposes the creation of a René Descartes Prize to be awarded each year to reward and honour outstanding European research work.
I had occasion to mention to the members of the Committee on Research, Technological Development and Energy just how excellent I find this idea. The Commission, incidentally, is already looking at ways of putting this proposal into effect. There is no need, however, to add a new article, because Annex III of the Decision adopting the fourth framework programme already envisages the possibility of scientific awards; the relevant passage there need only be amended accordingly.
On the other hand, the Commission would prefer not to accept at this stage the amendments that affect the substance of its proposal, in other words those which propose changes to the maximum overall amount, such as the first part of Amendment No 9, those which adjust the balance between priorities, such as Amendments Nos 4 and 7 and Amendments Nos 17 to 21, 23, 24, 29 and 36, those which propose new themes alongside those already adopted, such as Amendments Nos 8, 10, 40 and 41, 22, 25 to 28 and 31 to 38, or which suggest new research subjects within adopted priority areas, such as Amendments Nos 13 and 14.
Amendment No 5 and the part of Amendment No 9 in which the integration of ECSC research into the framework programme is proposed cannot be accepted either, since the activities carried out in the realm of the ECSC have in fact been absorbed into the programme. The same also applies, for similar reasons, to Amendments Nos 3, 4, 6 and 7 to the Euratom proposal.
I should like to reply at this point to Mr Tannert, who spoke on the subject of nuclear energy. When all is said and done, while noting the call for prudence in nuclear matters expressed in these amendments, the Commission wishes to emphasize that the wording of the technical annex accords perfectly with the text of the technical annexes to the proposal on the framework programme for Euratom and to the specific programme on nuclear fission safety.
The framework programme for Euratom clearly mentions the work on new safety specifications for the new generation of reactors. The specific programme on nuclear fission safety refers to the need to improve safety in the operation of existing installations while advancing knowledge applicable to the reactors of the future.
The underlying idea is that the Member States work actively to develop better-designed reactors, while the task of the Union is to support the research required to guarantee their safety.
The Commission also deems it preferable not to make any pronouncements on amendments proposed in plenary which seek to alter its proposals beyond the bounds of mere clarifications and on which CERT has not had the opportunity to comment. It does, however, note with interest the priority attached to intermodality by a number of speakers, especially Mr Ferber, Mrs Quisthoudt-Rowohl and Mr Desama in their compromise amendments.
I should also like to stress an important point in this context. While standing very firm on the principle of 700 million in supplementary financing, the Commission basically has an open ear for the ideas underlying several of the proposed amendments.
The Commission would not be averse, for example, to a balanced distribution of funds among the proposed priority themes that are linked to the activities of the task forces and some other more generic areas which are the subject of specific programmes. It is likewise open to politically important themes, such as the detection of land mines, and to the idea of spreading the supplementary financing over three years.
At this stage in the proceedings, however, the Commission prefers not to incorporate the amendments in question. It must be remembered that the supplementary financing has to be adopted by codecision, which means that the unanimous approval of the Council is required. Any formal modification of key points in the Commission proposal would be liable to make the achievement of an overall compromise between the institutions even more difficult.
Such a compromise must be our objective. In general terms and on numerous specific points, the positions of Parliament and the Commission are very close, as indeed is often the case. We now have to take the Council with us. An informal trialogue is due to take place on 25 June, the day before the meeting of the Council of Research Ministers. We must be at pains to ensure that these talks proceed in a way that will enable the Council to reach an early political agreement on supplementary financing.
In their joint decision to adopt the fourth framework programme, Parliament and the Council undertook to formulate their positions on supplementary financing by the end of June 1996. It would be a pity if this undertaking were not honoured.
The people of Europe expect the Union to implement specific programmes in those areas in which research can help to improve the quality of life, to invigorate the economy and to promote the creation of jobs. We cannot disappoint them.
I shall finish on that note, and I thank all of you who have contributed to the high quality of this debate on the supplementary financing of the fourth framework programme.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Energy efficiency of domestic electrical appliances
The next item is the recommendation for second reading (A4-0194/96) on behalf of the Committee on Research, Technological Development and Energy, on the common position adopted by the Council (C40203/96-94/0272(COD)) with a view to the adoption of a European Parliament and Council Directive on energy efficiency requirements for household electrical refrigerators, freezers and their combinations (Rapporteur: Mr Macartney).
Mr President, Members will be aware that we have already been through the general aspects of this report in the first reading. Just to remind Members, however, the whole objective was to make a contribution towards the problem of global warming, to try to take some steps towards fulfilling the commitments which the European States made at the Rio Summit and, at the same time, to make some contribution towards the question of saving the consumer bills on electricity.
The Commission proposals did this by looking at the question of improving the efficiency of refrigerators. Both the Commission and the Committee on Research, Technological Development and Energy relied heavily on the background study which indicated that it was perfectly feasible to achieve substantial improvements in efficiency in the European Union, parallel to those which have already been achieved in the United States and Japan. So when we went through the first reading we made some substantial statements and some substantial progress.
We come to the second reading now, having had our common position outlined by the Council.
Just to remind Members, the first set of norms proposed by the Commission was for a 10 % improvement in energy efficiency, whereas we are convinced that a 20 % target is required. The committee also believed that a stricter timetable for implementation was appropriate two years after adoption of the directive, and that a second set of norms going beyond the first set should be implemented five years after the adoption of the directive. It was proposed in the first reading that there should be a flexible implementation system which was based on information given to consumers, which was an innovative approach.
Some of these proposals met with the approval of the Council and some did not. The first point is that the Council agreed on a 15 % energy efficiency target, which was similar to the Commission's revised proposal. It decided that the implementation time for the first norms would be three years after adoption, whereas the Commission and Parliament had proposed two years. The Council text refers to a possible second set of norms but, frankly, it is so vague as to be almost evasive. Unless there is a specific figure mentioned, then there is no point in talking about improvements or, for that matter, like one of the amendments which I do not support, ' substantial improvements' . That is not worth the paper on which it is written. So we have a crunch here about setting firm targets.
At the same time, the committee has wisely compromised on two issues. One is to say to the industry which is asking for a voluntary agreement or the possibility of a voluntary agreement: Okay. You have got some time after the introduction of the first set of norms to come up with a voluntary agreement. We will wipe the slate clean and forget about the fact that nothing happened for four or five years when you wanted one before and we will take you at your word now. But, if this agreement is not achieved, the Commission has to propose a firm piece of legislation, and we would support this.
The other compromise we have made is on this rather controversial and, some would say, bizarre category of subtropical and tropical appliances. The expert advice was that really the whole category did not make a lot of sense. Nevertheless, the expert who was consulted by the Commission and by Parliament's committee concluded that there was a case for making one small exception in this category and that is for the four-star fridges - if you want the full details - with a single compressor and two compartments. So there is a small exception, which allows us to meet the Council half way.
What I am putting to Parliament is a plea that we go forward with a firm resolve to have a clear set of norms for the second phase, although we are prepared to go along with a couple of concessions in order to meet the Council half way. I plead with Parliament to get the amendments proposed by the committee through in toto , otherwise we will have been wasting our time. However, I am very confident in the wisdom of this House and the assiduity of the Members and I am very confident that when they vote tomorrow we will have an overall majority and Parliament will have achieved something for energy efficiency which will benefit both the planet and the consumers.
Mr President, on behalf of my colleague Mrs Jensen, who unfortunately cannot be here today, I should like to make the following comments. In this proposal, the point is made that the EU has committed itself to reducing CO2 emissions. It is also stated that refrigeration appliances consume a great deal of electricity, and that this is an area in which the EU can do something. The proposal seeks to remove the heaviest energy users from the market, but unfortunately the effect will be no more than that of natural innovation in the sector. The technology is available, and the sector should make use of it.
The most important thing in the proposal is that the Commission commits itself to bringing forward a proposal for a second set of norms to match what modern technology can do. With the first set of norms, we are merely getting rid of the heaviest energy users. The Commission says that it will be of benefit for consumers, society and the environment to have refrigeration appliances which are more energy-efficient, and that this is technically feasible. While we are waiting for the CO2 tax, we can make appropriate use of the mechanisms of the internal market.
This week, we have put the Union's future climate strategy on the agenda. In this context, it will be remarkable if we cannot agree on this proposal, which in spite of everything is a step along the road. There is not very much good news regarding CO2 , since it now appears that the EU will be unable to achieve its aim of stabilizing CO2 emissions at the 1990 levels in the year 2000. As Commissioner Papoutsis rightly pointed out, the end is one thing and the means another. For example, the Council recently cut back the SAVE programme from ECU 150 million to ECU 45 m. This raises serious doubts as to whether there is any political will at all in the Council to tackle the CO2 problem. The IEA has produced comparative studies of worldwide refrigerator norms. In the USA, for instance, a third set of norms is being introduced in 1998 which is much more ambitious than the Council's proposals, and that is in the free and liberal United States. Europe is far behind. We are all concerned about the effects on the climate when a billion Chinese and millions of Indians increase their energy consumption, but can we in the West ask so much of them if we are unable to meet limits to which we have committed ourselves internationally?
Mr President, I should like, very briefly, to indicate the position the Socialist Group will take on Mr Macartney's amendments.
In general terms, the Socialist Group intends to support Mr Macartney's five amendments. The last two of these are relatively formal amendments. The first three, however, are important amendments, because in Amendment No 1 in particular the energy efficiency improvement is set at 20 %, not only in the first phase but in the second phase too, while Amendments Nos 2 and 3 provide respectively for a reduction of the period allowed for local industry to adapt to the new norms and for various specifications relating to tropical and subtropical refrigerators.
I could leave it at that, but honesty compels me to admit to Mr Macartney that the recommendation will not be supported by the entire Socialist Group. In fact, a substantial minority of the Socialist Group intends to oppose the first three amendments for the following reason: in general terms, we feel that since the Commission - and very probably the Council too - will be unable to back these amendments, we are likely to become involved in conciliation procedure, which seems to be a luxury we can ill afford in the present circumstances. We should have welcomed a greater degree of willingness to achieve some sort of rapprochement between the positions of the various institutions. Be that as it may, notwithstanding this reservation - which does not concern the substance of Mr Macartney's proposals - the recommendation will have the support of the Socialist Group, but not its unanimous support.
Mr President, the objective of reducing the greenhouse effect is absolutely praiseworthy given that there is a great deal of macroscopic evidence that the planet is heating up. In point of fact it would be useful to be able to undertake further research in situ to enable us better to understand the processes whereby infrared light is trapped, if I may be allowed a very brief digression, using satellites attached to long lines - like the one we had occasion to experiment with in a space mission in 1992 - which will make it possible to explore those high strata in the atmosphere which balloons cannot reach and in which satellites cannot remain. That could perhaps be an ideal subject for the Fifth Framework Programme; turning to the directive at issue, however, that document identifies energy-saving with energy-efficiency and applies the sole criterion of energy efficiency to a great variety of European refrigerators.
Different habits, in the European Union, that vary from region to region as a result of climate, eating habits and also the purchasing power of European citizens, trigger different market requirements, and the predictable result of this directive will therefore be to reduce the number of refrigerators on the market and direct the market itself towards products that are more efficient certainly but higher range and more expensive, particularly in the countries of the south. This is not a question of respecting the concept of energy-saving, which is we accept, or taking a view on the fate of future generations, it is a matter of establishing whether this measure is fair and balanced or whether it benefits one industrial sector as compared with another, resorting to the expedient - if I may put it thus - of confusing energy-saving, which is our objective - not producing carbon dioxide then- and energy efficiency.
To demonstrate that energy-saving and energy efficiency are not the same thing, suffice it to say that a Mercedes may be more efficient in terms of energy than a scooter but a scooter clearly uses less energy than a Mercedes. A person travelling by scooter saves energy as compared with someone using a Mercedes but has a less efficient vehicle.
When considered in detail, the directive at issue does not appear to constitute a balanced measure, given that there has been no socio-economic study on the costs for consumers in the north and in the south. As regards the second step towards efficiency - following on from the first, on which we at any rate agree - I propose that the House support an amendment which leaves this vague, although incorporating the element of reinforcement contained in Amendment No 5. The intention is not so much to make it difficult to take that step as to allow the Commission to structure it better and resume the study. That has in fact been the Commission position in the Committee on Research, Technological Development and Energy, and the Council position similarly. I therefore commend to the House Amendment No 5.
Mr President, ladies and gentlemen, Commissioner, domestic fridges and freezers account for 7 % of the total electricity consumption in the European Union. A 15 % reduction in energy consumption could mean as much as a 1 % drop in electricity consumption and lower CO2 emissions throughout the Union. The Council has proposed a transitional period of three years for the directive instead of the two proposed by Parliament, which allows ample scope, especially when you consider that fridges can easily last 20 to 25 years. There is also no evidence that energy efficiency will drive the price of fridges up. On the contrary, there are already more energy-saving coolers which are no more expensive to buy than the average fridge. So the cost will not be higher for the consumer or, in all likelihood, the producer.
The Liberal Group supports the rapporteur's proposal to introduce a second series of measures once the first phase has been evaluated. At the suggestion of the Netherlands, the Commission has been trying for the last five years to reach voluntary agreements with the industry, but this appears to be impossible, hence this proposal for a European directive and the amendments by Mr Macartney which my group wholeheartedly supports.
Mr President, the purpose of my remarks is to summarize in two phrases the position of a large section of the Socialist Group: total support for the Council's common position, since it addresses the major objectives which will make energy savings possible; and total rejection of the amendments proposed by Mr Macartney, who has ignored the views of many Members of the House and a large number of countries which have declared their opposition to these amendments.
These amendments are not about energy savings or environmental protection. They are about something else: a disguised and covert trade war. One cannot fail to take account of the different conditions prevailing in the various Member States. One cannot say that there is a single study on this subject, when in fact there are several which justify the need to distinguish between different refrigerators. More specifically, in the view of a large section of the House, allowing the industry time to adapt and accepting the category of tropical and subtropical appliances are essential not only for achieving energy savings, but also for ensuring that concern for the environment is not used as a covert means of supporting certain commercial interests.
In fact, Mr Macartney's Amendment No 3, concerning four-star refrigerators, is technically quite incorrect. Today, refrigerators do not a have a single compartment. The four-star compartment is a freezer, but refrigerators have other compartments which require fewer stars. And these compartments are not given co-efficients, although they would meet the directive's requirements if they were.
Mr President, ladies and gentlemen, I should like to begin by thanking Mr Macartney for his report and for his work during Parliament's second reading of the proposal.
As he has pointed out very clearly, the great importance of this proposal lies in the fact that it forms part of the European Union's strategy for the stabilization of carbon dioxide emissions. It will not, in absolute terms, make the biggest contribution to the reduction of those emissions, but it is a necessary element in the pursuit of the objective. If we are really serious about that objective, we must do everything that is economically feasible to achieve it. And this measure offers a favourable cost-benefit for society as a whole.
The proposal will also produce substantial savings for our peoples. I feel obliged to say that Parliament, through the Committee on Energy, has done much to improve the text and to give the directive a good balance over the course of the second reading. However, we should remember that time itself is a pressing factor in the struggle to reduce carbon dioxide emissions and that achievement of a reasonable result by the year 2000 depends on getting this proposal adopted as quickly as possible.
The European Union enters into a great many policy commitments; however, as we had occasion to point out to the Committee on Energy recently, the final stage of decision-making for directives and specific proposals is often plagued by delays. I think that you would be wise to bear that in mind now as you deliberate on this directive and tomorrow when you vote on it, because having a directive which can be implemented to produce real results by the year 2000 will boost the credibility of Parliament and the credibility of the three legislative institutions as a whole.
You will have noted that the Commission, with this modified proposal, has heeded Parliament's call at the first reading for a strengthening of the original proposal. The common position is now very much stronger than it was in the first proposal. We believe that the common position now strikes the right balance between protection of the environment and the protection of consumers and the interests of the manufacturers, and we can therefore support it.
As regards the amendments, Amendment No 1 is very important because it has to do with the adoption of the second phase. The Commission has always supported the need for a dynamic approach and for the implementation of a second phase of measures five years after the adoption of the directive. The Commission welcomes the fact that Parliament has taken a positive stance on the question of the voluntary agreements to be implemented in the second phase. That, too, conforms with the common position. However, according to the recommendation of our experts in their extensive study, a precise determination of the technical and economic improvement in the level of efficiency is not possible at this present time. The Commission thinks it important that the economic and technical factors should be evaluated when the first level enters into force and that determination of the second level of efficiency improvements should be embarked on afterwards. In view of that, the Commission, while accepting the principle expressed in Amendment No 1, cannot accept the proposed text where the improvement of efficiency is given a quantification. We do not have the necessary figures, and it is far too early to contemplate such an amendment.
Rather than a specifically quantified improvement in efficiency, the Commission could accept the expression 'substantial improvement' , and the Council also could accept that, which would make it possible for all of us to give the proposal final approval. I believe that what we all want, in the policy sense, is to see the adoption procedure for this proposal brought to a satisfactory conclusion.
Amendment No 2, concerning the period of adjustment for the first phase, is acceptable to the Commission. And we are glad that the three legislative institutions agree on the 15 % figure for efficiency improvement in the first phase, because it obviously strengthens the original proposal.
Amendment No 3 deals with an exceedingly technical aspect which has already been discussed in detail in the Committee on Energy, and I would not wish to go into all the details of it today during this debate. However, as the experts have said, at least for four-star refrigerator-freezers, these coefficients are technically justified. I therefore welcome Parliament's acceptance of them, and I can say that the Commission can accept this amendment.
Amendment No 4, on the new version of the EN 153 standard of July 1995 can also be accepted by the Commission.
Amendment No 5, tabled by Mr Malerba to Amendment No 8 concerning the adoption of the second phase, approximates very closely to the common position. The only difference is that 'improving' is changed to 'significantly improving' . This change would be acceptable to the Council and would obviate the need for the conciliation procedure. For that reason the Commission supports the amendment.
Mr President, ladies and gentlemen, in concluding I would like to request Parliament to support amendments which will permit swift adoption of this proposal. If we truly wish to contribute to the reduction of carbon dioxide emissions by the year 2000, it is the most significant thing that we can do. We need to move rapidly.
I wish to thank all of you, and the rapporteur, Mr Macartney, in particular, for your substantial contribution to the improvement of this proposal and for giving it your support.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Short sea shipping
The next item is the report (A4-0167/96) by Mr Sindal, on behalf of the Committee on Transport and Tourism, on the communication from the Commission (COM(95)0317 - C4-0297/95) on the development of short sea shipping in Europe - prospects and challenges.
Mr President, together with my colleagues, I very much welcome the initiative taken by the Commission in this area. The Committee on Transport has worked on a good many maritime questions in recent years, particularly involving safety. Now we have come to the development of shipping in the future. This report may only deal with a communication, but it is a pleasure to be able to present an end result which supplements this initiative.
We have also noted in the committee that the Council has a positive attitude towards the maritime sector. Unfortunately, this is not always borne out in practice. As Pushkin put it, words are one thing, actions quite another. We are therefore some way from the goal we write and speak about so much: short sea shipping as part of the European transport network. And we all know how things are going with the conciliation procedure. At this very moment, they will be sitting down and arguing in Luxembourg. Unfortunately, that is why the Chamber is half empty, because those of my colleagues who are waging the campaign for the Maastricht Treaty to be applied in this area as well are not present. But the wish to create a coherent transport system in Europe may be harder to put into effect than a common European security and defence policy. Enough of that, however; let us now turn to the report.
There are two points in particular which are important - two things which are important if we wish to promote shipping in European waters, in other words what we commonly refer to as short sea shipping, or coastal traffic. The first is the ports structure and related matters. The second is competition between the different modes of transport. These two areas are mentioned in all the statements and all the answers from hearings in this context, and in connection with the production of this report. It is very important for the Commission and the Council to be aware of this.
On the first point, when will a common position be established as regards the ports sector which all the Member States will apply? And on the second, will we succeed in making the initiative on fair pricing and so on something which the Council of Ministers takes seriously? Will any more concrete initiatives and decisions be forthcoming?
Turning to the amendments, I am grateful for the contributions from the Committee on Regional Policy, the Committee on Economic and Monetary Affairs, the Economic and Social Committee and the Committee of the Regions. It has been a positive experience to work with both internal and external committees, and it also means that there are not so many amendments to the report, a sign that the process we have been through has been effective. We have reached out to each and every part of Europe, to every port and every ship, in order to discuss this subject.
There are two specific amendments to be dealt with, the first by Mrs Myller and others. On a previous occasion, I found it helpful to ask the Commission to assess the growing volume of low-standard river-going ships operating in Europe which come from the former East European countries. The amendment by Mrs Myller and others can therefore be accepted. I have discussed the other amendment, by Mr Wijsenbeek, with the author and I am bound to say that it belongs in a different area of the debate.
I should therefore like to thank the secretariat and the Commission, and I hope that the Council of Ministers, which will be planning the development of European transport, will be able to achieve a good result. Let me emphasize from a personal point of view, partly with my own father and grandfather in mind, that shipping was once the future. For many years now, it has been underrated. I believe that if we adopt a sensible approach, it will be the role of Parliament, the Commission and the Council to bring shipping to the forefront once again. If we are serious about this, then decisions are the order of the day. Politics is all about will, about having the will to do things. It is not about waiting to see how the market develops. We should not think that there will be any changes in European transport policy if we fail to decide anything at European level.
Mr President, on behalf of the PSE group I would like to join the rapporteur in thanking the Commission for this important contribution to the debate on the maritime sector and its future and in particular, the role of short sea shipping. I would also like to underline the point made by the rapporteur that what we need here is political will and in the process thank the rapporteur, Mr Sindal, for the political will he has demonstrated throughout Parliament's consideration of this communication. I thank him for the effort that he has put into this report which has ensured that all parties concerned with the future of the maritime sector have fully participated in the development of our response.
The role of short sea shipping clearly needs to be developed. As many of us are already aware, it already plays a key role in the transportation of goods throughout the European Union; indeed 30 % or 40 % of our trade is already by short sea shipping. Clearly that role needs to be developed, not just for historical or sentimental reasons. I, although I represent the historic port-town of Dover and am very aware of the need to remember our history, recognise that the maritime sector and in particular, short sea shipping could play a key role in the development of transport policies in the future to fulfil both our economic and our environmental objectives.
I should like to deal briefly with both of those issues in turn. Firstly the economic objectives: the development of ports and port infrastructure and short sea shipping would actually work well towards fulfilling our objective of assisting Ireland and the peripheral areas. Many of the run-down areas in the European Union with high levels of unemployment are often associated with these ports and coastal areas. We would therefore be facilitating the regeneration of declining peripheral areas if we supported the measures outlined by the rapporteur. Secondly, overall within the European Union we will enhance industrial competitiveness if we make short sea shipping in Europe more competitive.
My second area of interest is the environment. We must not overlook the fact that the short sea shipping sector could play a key role in fulfilling our environmental objectives. Probably like many Members in the UK, Mr President, you were shocked to find that the EU's commitments made at the Rio Earth Summit to stabilize CO2 emissions at the 1990 levels by the year 2000 not only are not being fulfilled but are well on course to exceed those particular commitments by a substantial margin. We therefore desperately need to ensure that short sea shipping is promoted to enable the EU to fulfil its international obligations.
I should like to conclude by thanking the rapporteur for his efforts but I plead with the Commission to state this evening what actions they will now be promoting both within the Commission and the Council to put these fine words into action.
Mr President, on behalf of the Group of the European People's Party, I wish to congratulate Mr Sindal on his excellent report on the Commission's communication on the development of short sea shipping in Europe. With just a few amendments, the Commission's guidelines and action programme will be extremely effective. But as my colleague Mr Jarzembowski never tires of pointing out, the general policy on seaports, formulated almost in passing and in an annex, is unacceptable in its present form, since it goes far beyond the promotion of short sea shipping.
A reasonable level of mobility in the long term depends on more flexible and efficient transport infrastructures and rational connections between them. From this point of view above all, but also for environmental and regional policy reasons, I warmly welcome all those aspects which help to shift goods traffic from the roads to coastal waters. This can only be done if, firstly, the fleet, port structures and links with the port hinterlands are modernized; secondly, if there is greater transparency of the services on offer, port taxes and port administration structures; thirdly, if there is coordination between the funding of public and private infrastructure; and, fourthly, if administrative procedures are simplified.
It is interesting that short sea shipping is finally being regarded as a complex form of service transport: in transport terms, it is thus part of the door-to-door transport chain, and so in direct competition with road haulage. Short sea shipping must therefore become simpler, cheaper and more efficient in terms of transport times.
The Committee on Regional Policy tabled some amendments at a very early stage. The thrust of these is contained in the Commission's original text, or the rapporteur has picked up on the linguistic nuances and incorporated them into his report. For these reasons alone, and not on grounds of content, our group is proposing to reject the majority of these amendments.
A new element raised in Amendment No 3 is the effect of the development of short sea shipping on the creation and preservation of jobs in EU shipyards. We should therefore support this amendment.
Mr President, there are three factors in favour of short sea shipping. Overland traffic in Central Europe is increasing at a rate of 5 % a year, which leads to an increase in congestion. Coastal sea shipping as an alternative is an ecologically beneficial form of transport. The European continent, with its geographical features of inland sea, headlands, bays and navigable rivers and canals, is well suited to this form of transport. Short sea shipping makes sense and is a suitable form of transport for the most remote European areas, such as the Baltic Sea, the Mediterranean and the Black Sea. All-year-round sea shipping, including the use of icebreakers, is a vital necessity for the export industry during a severe winter in for example the Gulf of Bothnia and the cities of Kemi and Tornio, where I come from. Restrictions on sea shipping within Europe should to a large extent be removed.
Increased accessibility for EU vessels to Russia's inland waterways is also a way of developing financial ties between the European Union and Russia. In particular this would create significant opportunities for developing the Saimaa waterway network in eastern Finland.
Finally I would like to congratulate my colleague Mr Sindal on a very well prepared report.
Mr President, I should like to thank Mr Sindal for his work in highlighting this neglected sector. We are always worried about job creation and here is an area where we could really stimulate enormous job potential. At present there are 600 ports near industrial centres. There are hundreds more that could potentially be developed for this purpose.
Previous speakers have mentioned the aid to stop congestion on the roads which is horrendous and costly in every way, and also that this is an environmentally friendly kind of procedure. European funds would be well spent if we could encourage further action of this kind and it has to be encouraged because the political will seems to be lacking on the part of our governments. There are 90 islands in my constituency and many have ferry connections. But we no longer have direct links, as we used to have in Scotland, with the Low Countries, Scandinavia and the Hanseatic ports. We could so easily have those links and it would help everybody. If ever we were looking for ways to assist job creation, this would be an area that we should be considering.
Mr President, given the expected growth in freight transport and the problems we are already facing, short sea shipping is going to have to assume a more prominent role in relieving the burden on land transport. In order to do so, it will have to be integrated into the trans-European networks, since it is only if it becomes part of the overall door-to-door transport chain that it will be able to compete strongly against other forms of transport. Firms must make best use of the rapid developments in data processing to ensure smooth links with the other forms of transport used in each case.
Secondly, the time spent by vessels in port must be reduced. A good deal of progress has already been made here through the use of modern loading and unloading techniques, but it would still be useful to investigate ways of reducing the time still further.
Short sea shipping is also very much held back by cumbersome customs procedures, particularly veterinary checks, and by the monopolies enjoyed by the providers of services in some ports. This problem receives little attention in the Commission document, despite the fact that it is one of the Commission's responsibilities to promote the smooth operation of the internal market.
Finally, we must not forget that the promotion of short sea shipping must be seen as part of our overall transport policy. There is competition not just between the various shipping operators, but also between shipping and other modes of transport, particularly rail.
We endorse the Sindal report and feel that, taken together with the Commission document, it constitutes a valuable and helpful addition to the work of the Maritime Industries Forum. The Commission must now ensure that all these good intentions are actually put into practice.
Mr President, there is no doubt that the rapid increase in the volume of traffic that we are seeing as trade expands within the single market means that we have to find new methods of looking at transport. The recommendation drawn up by the Commission in its White Paper on Transport Policy is therefore an obvious and natural consequence of developments in the sector. It is vital for that purpose that we move from land transport to other forms of transport, such as short sea shipping and river transport. We have to bear in mind the cost/benefit ratio, the number of kilometres - 35, 000 - of European coastline and the more than 600 ports from which goods can be distributed, the majority of them close to industrial centres.
That is why those working in this area should pay greater attention to sea transport, and specific infrastructures need therefore to be created to reduce costs and remove obstacles. The ports should, in particular, make an essential contribution with customs checks, on persons and goods, and also animal health checks. Moreover, relaunching short-haul sea transport could provide a fresh incentive for economic activity in certain regions, creating new jobs.
Mr Sindal's report, which follows on from and expands upon the Commission and Council directives, gives us an opportunity to reflect and shows us that we can take the maritime route and that it for all of us to determine the future.
Mr President, sea shipping relieves and lightens overland traffic in many ways. This is also the case in the area around the Baltic Sea, as Mr Sindal points out in his excellent report.
Despite a long tradition of co-operation in shipping in the Baltic area, going back as far as the Hanseatic League, and despite the fact that sea shippings on the Baltic Sea generally are known to be ecologically beneficial and efficient forms of transport, transport in this area is slower and more difficult than transport across the continent. Transportation across the Baltic Sea involve the use of several different transport vehicles; the cargo has to be unloaded and reloaded due to the water levels and the archipelago. It should be possible to link cargos more smoothly to other parts of the transport chain. A good example of this is the rail-ship combination, which is expected to increase strongly due to demand.
In the Baltic countries, any future Member States of the European Union, the legislation, the development of ports and of traffic structure require a good deal of work. It would also be sensible for the European Union to invest in the development of port infrastructure in this area. Transport connections to northern Europe which work well are obviously beneficial to trade in the entire EU. The Baltic area should consequently be given similar status in EU traffic policy as has already occurred in the Mediterranean area.
Finally I would like to stress an environmental issue about which I feel that the European Union should make an initiative and start preparatory actions. I am referring to the transport of oil in European waters - oil transportation, both in small and large vessels, should be prohibited unless the vessels are equipped with a double hull. The catastrophe in Wales showed that double hulls are an absolute necessity in both small and large oil-transporting vessels, and consequently all vessels in question should be equipped in this way.
Mr President, ladies and gentlemen, the aim of the report before us is to promote the transport of goods by sea and to correct the imbalance that exists between maritime and overland transport - an excellent aim, but one which raises various problems regarding the environment, social issues and safety standards.
Minimum safety levels really must be imposed in order to protect human life and to ensure respect for the environment. A list of essential conditions could be drawn up, and special attention must be given to the need for a minimum training standard for crews. In this respect, minimum nationality quotas might be a means of raising overall levels of aptitude in view of the lack of professional skills among certain crews whose members are recruited at low cost from countries outside the European Union.
Moreover, standards governing the construction and refurbishment of ships ought to be adopted, since the short sea shipping fleet comprises many small and dilapidated craft. That could serve as an opportunity to promote European dockyards, thereby establishing a European preference in the domain of ship repairs.
Lastly, it is absolutely essential that there should be standards governing the conditions under which dangerous goods are transported and rules for the prevention of marine pollution, as well as regulated procedures for rapid assistance to ships in distress.
In conclusion, we note that there is convergence between these needs and the activities of the dockyards which exist in the countries of Europe, and we believe that the best possible use should be made of this convergence.
Mr President, it is vitally important, not least for environmental reasons, to do everything we can to move goods and passenger traffic off the roads and onto the railways and the various waterways. From the perspective of a landlocked European country, inland waterways should be given rather more prominence in this overall context. Given the likelihood that east-west transit traffic on Austrian roads will increase sharply as a consequence of enlargement to the East, shipping on the River Danube will represent an important alternative. The efficient management of passenger and goods transport on the Danube is bound to take on a regional dimension in the context of the accession negotiations with the eastern countries bordering on the Danube, and this alternative transport corridor must be used to relieve the already unbearable pressure on the roads.
Mr President, ladies and gentlemen, Mr Kinnock has asked me to apologize to you for not being able to be here today. He is attending a meeting of the Transport Council in Luxembourg.
First of all I would like to thank Mr Sindal and the Committee on Transport for this very positive and constructive opinion. I note as well that the opinion gives support to the policy of the Commission regarding the measures proposed in the communication on the development of short sea shipping.
I understand the anxiety about the need for more emphasis to be given to the social dimension of maritime transport. This dimension, which preserves, in particular, the know-how of European seafarers through education and vocational training and the availability of qualified personnel in the countries of the European Union, is covered in more detail in the Commission's communication on the new strategy for shipping which was published last March.
The communication proposes joint action by the European Union and the Member States to promote seafaring vocational training programmes and to attract young people to the shipping professions with a view to preserving the seafaring specializations in the European Union and to meeting present and future demand for well-trained seafarers with high levels of skill. In due course you, as the Parliament, will undoubtedly turn your attention to the specific measures proposed in the communication, and I feel sure that you will view them as positive.
In the framework of that communication, the Commission has embarked on a study of the vocational training and employment of seafarers in the Member States. The study will cover the following areas:
first, world trends in employment in the marine professions; -second, the measures taken by the Member States to promote shipping vocational training and career development programmes for seafarers; -third, other measures which may be necessary for the purpose of attracting young people to the professions. Obviously, we will make the recommendations of the study known to Parliament and the other institutions. The study will be discussed with shipowners and the unions in the framework of the Joint Maritime Transport Committee.In response to the question by Mr Watts concerning the direct action that we intend to take, I can inform the House that the Commission is currently drawing up a draft Council regulation on the extension of the combined transport pilot actions. The five-year experimental programme will be completed in December of this year. The Commission intends to use the new PACT programme to make the combined transport pilot projects concerned with short sea shipping eligible for financial support on an equal basis with those relating to other forms of transport.
Short sea shipping continues to occupy an important position in on-going activities of the Commission such as the fourth framework programme on research and development, the integration of ports into the trans-European transport network and the support for pilot actions.
With reference to Mr Van der Waal's concern about the cumbersome administrative burden of veterinary checks, and the question of the legislation itself, the Commission is working closely with the Member States, and I believe that we are already making some progress. In the future development of policy in the short sea shipping sector the Commission will take account of Parliament's recommendations and will keep it informed about progress that is made. In addition, as recommended in Parliament's report, the Commission will liaise with the Short Sea Panel of the Maritime Industries Forum on the implementation of the action programme envisaged in the communication. This process has already begun, and the seventh plenary of the forum in Marseilles on 4 and 5 July will make a first formal assessment of the progress that has been made so far.
To conclude, I would like to thank Mr Sindal again for his splendid report and the European Parliament for its painstaking perusal of the communication.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Climate change
The next item is the statement by the Commission on the current and future strategy on climate change.
Mr President, I am glad to have this opportunity to discuss the preparations for the second conference of the parties to the UN framework convention on climate change, and especially the role which the European Union intends to play at this conference. I shall not repeat here this evening what I said at the excellent hearing in February, and nor will I repeat what we all know, namely that we have sufficient scientific evidence of climate change and that what we need is political action. So I shall concentrate on what is taking place now.
The second conference will be held in Geneva from 8 to 18 July. It is part of the process of leading the parties to the convention to enter into further commitments. The key issues as regards this mandate are as follows: firstly, to bring about agreement among the industrialized countries on setting targets for a reduction in greenhouse gases for the years 2005, 2010 and, if possible, 2020; and, secondly, to secure their agreement on common measures which will enable them to achieve these targets.
For the industrialized countries, this mandate therefore goes much further than the commitment under the convention itself, which principally sets the target of stabilizing the emissions of greenhouse gases at 1990 levels in the year 2000. It is anticipated that these agreements will take the form of a protocol to the framework convention. For the first time in the international negotiations on climate change, the industrialized countries will be focusing their efforts on specific targets for reductions in the coming decades, and on specific political measures to achieve them. And the negotiations will of course therefore be difficult. Under the timetable laid down in the Berlin mandate, agreement is to be reached on these issues at the second and third conferences of the parties, the latter to take place at the end of 1997.
The negotiations on the Berlin mandate have scarcely begun, however. The process is a complex and difficult one, not only because there are so many different matters to discuss, but also because the industrialized countries - both inside and outside the Union - have a variety of points of departure. All the parties are now in the process of establishing what commitments they think they can enter into. The second conference of the parties should thus be regarded as an intermediate step with the aim of giving further political direction to this process. The view taken by the European Union is that we should continue to base ourselves on the principle of precaution, and that the second conference should therefore fully endorse the evaluation report from the Intergovernmental Panel on Climate Change which was also discussed by us in some detail in February.
It is extremely important that the European Union should maintain its leading role in these negotiations. The targets that we set, the political strategies for achieving them and the measures to reduce emissions must be both ambitious and credible. As regards the strategies and measures to be laid down in the future protocol to the convention, the Union has already put forward proposals covering a wide range of fields, such as economic instruments, standards for the energy efficiency of products, transport and renewable sources of energy. At the second conference, this EU initiative will be pursued in other sectors, and here I would mention forestry, agriculture and industry.
Against this background, the Commission will continue to be a driving force in the process. I have therefore decided to seek a mandate from the Council, following the second conference of the parties, to negotiate on the basis of Article 228 of the Treaty. The proposal for this mandate, preparations for which are well under way, will concentrate firstly on securing ambitious and credible targets for reductions for the group of Annex 1 parties, i.e. for the most part the industrialized countries as a whole, in accordance with the timetable laid down in the Berlin mandate, and secondly on the content of the protocol on political strategies and the measures to be taken at a number of levels.
An ambitious and consistent policy on climate change has a very high priority in the European Union. To implement such a policy, we need to be active and credible both domestically and internationally. The measures we take must be framed in such a way that they show our wish to achieve results and increase our credibility. The Commission fully recognizes this, and therefore regrets the recent development in the ECOFIN Council regarding the proposed CO2 energy tax, just as we regret the reduction in the Commission's proposed budget for SAVE II by the Energy Council. We in the Commission are firmly convinced of the need for an EU-wide tax instrument to support the efforts to reduce CO2 emissions. The Commission therefore does not intend to withdraw the current proposal.
Mr President, it is now four years since the Commission published its original proposal for the introduction of a Community-wide CO2 energy tax. At the time it was seen as an essential part of the Community's efforts to meet international targets which, after all, they had agreed at Rio. In spite of that agreement, four years on the proposal still stands blocked by the very Council whose members agreed these original targets.
As the Commissioner has said, earlier this year in February the Committee on the Environment, Public Health and Consumer Protection had a public hearing during which a series of distinguished speakers told us of the dramatic effect climate change might have. Drought, storm damage, floods would become more likely and medium and long-term insurance costs are therefore likely to become considerable burdens on industry and consequently on job creation.
The Council seems to have forgotten that sustainable jobs depend on a sustainable environment. Short-term thinking in both industry and governments has meant that Council is still unwilling to take any action. The latest ridiculous example of this was the slashing of the SAVE II programme. Have these people never heard of the precautionary principle? Do they not take advice from their own scientists? Do they not realise that they are prejudicing the well-being and even the livelihood of European citizens?
The lessons from last week's Rome Conference in which the Commissioner, the Italian President-in-Office and myself took part are there to be learned. In spite of increased unemployment, the fact is that taxation on labour has more than doubled in the last thirty years but taxation on resource-use has remained steady at only 10 %. It is time we embraced the economic model advanced in Chapter 10 of the Delors White Paper and altered that balance.
As far as we are concerned, the Commission must redouble its efforts to persuade Member States that the creation of employment and the protection of the environment go hand in hand. Both demand a credible and active policy to reduce CO2 emissions through a combination of incentive, regulation and progressive taxation. That policy is needed sooner rather than later.
I hope, therefore, that when the conference of parties to the Convention on Climate Change meets in July, they will not simply add to the greenhouse effect by generating even more hot air. We have had quite enough of that. It is the role of the Community to persuade its Member States to take action and I hope the Commission will take that job seriously and persuade all Member States to cooperate fully in producing that action.
Mr President, I welcome the Commissioner's statement and, in particular, that she speaks on behalf of the Commission in deploring the latest developments in the Council over the CO2 energy tax.
I agree with her emphasis on the political nature of this problem and welcome her call for us to take a leading role. But if we are to take a leading role we have to be politically credible; and if we are going to be credible we have to learn the lessons of the past, which is that very little has actually been achieved. Very little has been achieved in recent years because of the determined blocking of the political process by particular lobbies that threw dirt in the potential way forward of solving the administrative problems and indeed denied the whole scientific basis.
I share with her the belief that the relevant timescale is from now until the Kyoto Conference. The mandate is important: it is important that the Council gives the Commission a mandate for widespread negotiations, and these are not just negotiations with the Americans, they have to be negotiations with the Chinese and the Indians as well. This is a global problem and it needs a global solution. There is a need to refresh the debate and to talk about not global warming but climate protection, to recognize that the ground of the debate has shifted, that there are people in the insurance industry and the agriculture industry who are already feeling the advanced impact of climate change.
So I have brought her this evening a modest proposal which I invite her to support. It would dramatise political attention if we were to indicate exactly why this is so politically difficult. It is so politically difficult because of the fossil fuel industries' determination to jam up the legislative process both here and in America. So I invite her to support an idea of mine, which is that we should take to naming hurricanes after oil companies. When hurricane Exxon hits the Florida coast this might well focus attention quite eloquently.
I should like to endorse what the last two speakers have said and also thank the Commissioner for the commitment she has shown on this issue; the matter is best summed up by saying that we have the knowledge, but need political action, and this is not in fact a situation where there are grounds for criticizing the Commission. I therefore join in the regret at the lack of a decision by the ECOFIN Council on the CO2 tax and the decision taken by the Energy Council on SAVE II, which show that when it comes to realities, the Council wants neither taxes nor research, in other words it wants nothing at all when it comes down to it. The Commissioner said that the Union should take the lead in this field, and here one has to say that the Commission has taken the lead, but the Union certainly has not, and the risk we are running at the moment is that the climate issue will be one of the really sorry, not to say frosty chapters in the long history of the Union, while reality shows that what is in fact involved is global warming.
Mr President, I wish I could take pleasure in hearing the Commissioner say that the Commission wanted to be ambitious and realistic. The realism, unfortunately, consists today in recognizing that we are in something of a blind alley, especially as far as energy taxation is concerned.
But since we are talking of ambition, I believe we must ask some questions about the types of initiative that the Commission and the European Union might take in the coming weeks in connection with the Geneva conference. I should like to know what the Commissioner thinks of the German proposal that has been tabled, namely that we should set ourselves a new target of a 10 % reduction in greenhouse-gas concentrations by 2005 and a 15 % reduction by 2010. It is a proposal that my political friends and I find too weak, but it points in the right direction. We believe it is totally realistic to set a 20 % reduction in the 1990 figure as a target for 2005, a 30 % reduction for 2010 and 50 % for 2030. It is perfectly realistic from a technical point of view as well as being economically advantageous. All the arguments prove that, which is why I think we ought to move in this direction.
My second question is this: it would seem that a discussion paper has been circulating in the Commission in which it is proposed that a maximum permissible concentration of greenhouse gases, or rather of CO2 , be introduced and that this ceiling be set at 550 parts per million. May I point out that before the industrial age there were 280 ppm of carbon dioxide in the atmosphere and that an increase to 550 ppm, which is virtually double the concentration, would entail a temperature increase of two degrees. Is the Commissioner able to confirm or deny the existence of this paper, and what does she think of its alleged content? I believe that is quite crucial to the future course of our debate.
Commissioner, I should like to associate myself with the congratulations that have been expressed to you on the objectives and ambitions you have established for the Commission, but if I may strike a whimsical note - with all due respect to yourself - I feel that it is not the Commission we should be listening to here but the Council of Ministers, since all guidelines established by the Commission are systematically destroyed by the Council. I am thinking especially of Jacques Delors' Directive on CO2 -based energy, which was buried with great haste by the Council in Essen in 1994. I am also thinking of a number of other proposals made by the Commission which were never put into effect.
We have to tell the Commission that its ambitions are noble but that it ought to go further, especially with regard to the fifth action programme, in which it set itself the aim of incorporating an environmental aspect into all its policies. But whenever we discuss transport in particular, we notice that the environmental aspect is excluded. The Maastricht Treaty may well be criticized, but to its credit it does lay down convergence criteria and quantifies them. We have no such criteria for the environment or for combating the greenhouse effect.
Why, Commissioner, should we not establish environmental convergence criteria which the Member States and the Commission and governments would be bound to follow and which would be quantified in accordance with environmental needs? I have the feeling that, with the environment and the greenhouse effect, we shall have to go careering into a brick wall - as is happening with the BSE crisis - before we realize that a radical change of direction is needed.
Once again, the vacuum left by the lack of political will has been filled, as Mr Spencer rightly said, by business, liberalism and the quest for profit. Shall we have to leave the government of Europe to the tender mercies of those multinationals which, at the moment, are doing their business at the expense of consumers? I think not. Finally, the latest UN conference, Habitat II on cities, illustrates to us how urgently the Commission needs to let its voice be heard by the Council of Ministers and, ultimately, to reassert its authority.
Mr President, I sometimes have the impression that disasters are already happening, but we refuse to admit that they are the result of climate change. It is becoming increasingly clear from research that human intervention in the form of emissions of greenhouse gases is causing climate change, so that even those who most stubbornly refuse to accept that there is a link are beginning to have their doubts. We do not appear to know yet what the precise link is, and I would therefore ask the Commission to intensify its research programme in this field.
It seems to me that we need more information on this link in order to be able to develop an appropriate reduction strategy. What does the Commission think about this? What approach does it intend to adopt at the forthcoming conference on climate change and the developing countries? What efforts are we making in Europe, and which projects by the developing countries are we prepared to support financially? Does the Commissioner agree that if the Union is to maintain its credibility, we must ensure that the support we provide is balanced between Europe and the developing world?
Mr President, as the greenhouse gases build up, there is a growing likelihood that our climate will be adversely affected, and we must always bear in mind that the climate is not a linear system, in that very sudden, unexpected changes can occur, causing whole eco-systems to disappear at a stroke.
We now know from many scientific reports what kind of counter-measures are required, and where and by whom they should be taken, but the introduction of such measures is being delayed, because unfortunately the many fine words are not being followed by the necessary deeds.
I would have particularly liked to see the introduction of what are described as 'no regrets' measures - measures which, whatever the circumstances, bring immediate and substantial benefits to the environment by reducing pollutants, and which undoubtedly improve energy efficiency as well as creating jobs, as previous speakers have pointed out. When one thinks that a third of all the CO2 emissions in the world are caused by energy generation and distribution, we have surely not yet fully exhausted the potential savings, which should at long last be introduced, because of course lower energy consumption not only does less damage to the environment and reduces emissions into the atmosphere, but can also have a major impact on the competitiveness of our countries.
I hope, Commissioner, that in the discussions on the mandate which you are to be given, you will draw the attention of the Council members in particular to the fact that decisions like the slashing of the SAVE II programme are totally at odds with the declarations which they make.
Mr President, the Commissioner tells us that we have done everything we can to reduce CO2 emissions, but we have failed in our aim and now, four years on, we are once again going to a conference where we will be trying our best to come to some sort of new agreement. And what was the reason for our failure? According to the Commissioner, it was because the ECOFIN Council will not accept our CO2 tax.
But we have known for two years now that ECOFIN will not accept the CO2 tax, so why does the European Union not try to develop a number of alternatives instead? The next question is: what exactly should it do? Will we have to change from fossil fuels to renewable sources of energy, and reduce energy consumption? What has the Commission agreed to do about this, or is the CO2 tax still the only thing anyone talks about? What precise agreements have been reached?
The best idea, it seems to me, would be to see what we can arrange on a voluntary basis with our industries, in the form of self-regulation. Why can we not do this, instead of simply waiting to see what a CO2 tax will achieve, when we know that there is no chance of it going through at the moment? I would therefore urge the Commissioner to come up with a plan that we can consider in parallel with the CO2 tax, so that we can go along to the international conference with some honest proposals. Mr Blokland is quite right when he says that if we, the industrialized countries of the European Union, cannot get anything done, then we really cannot expect the developing countries to do anything either.
Mr President, my question relates to what the previous speaker and the other Dutch Members have said. What we are talking about this evening obviously concerns the developing countries, and the Netherlands has already felt the effects, as it were, of climate changes in the Antilles.
I have a very specific question which relates to those raised by my colleagues. There is an organization called AOSIS, the Alliance of Small Island States, and if there is one subject close to its heart it is climate change. The islands of the Pacific and the Caribbean will be in the front line if the situation deteriorates. An ambassador in the Pacific once said 'we are the canaries of the mines' . If the canary drops dead, you know you have to get out of the mine, and that is what these small island states are.
My question to the Commission is this: these islands are very well aware that they are in the front line. There are atolls in the Pacific which are being evacuated at this very moment, but this is not even mentioned in the European press. There are 200 or 300 people who are being moved from the atolls where they have lived for generations. Many of the AOSIS states are ACP countries - in fact, one third of the ACP countries with which Europe has development agreements are small island states. Is the Commissioner prepared to develop a plan with Mr Pinheiro, who is responsible for the ACP countries, to try to work with them to provide help for the AOSIS states, and is she also prepared to attend the hearing on climate change which the ACP Assembly is organizing in Brussels in September?
Mr President, the reports we have debated here this evening have had a great deal to say about climate change. They dealt with precisely the problem taken up by Commissioner Bjerregaard. I believe that the debate has demonstrated Parliament's concern for this issue extremely well; there was not a single speaker who did not stress the importance of taking measures in this field.
I believe it is interesting to return to the report of the Brundtland Commission, where climate changes - the climate issue - is cited as being the environmental issue of greatest priority in the report 'Environment and Development' . With regard to the intensive debate we have had on nuclear energy, it is also interesting that this report takes roughly the same line as Commissioner Cresson did very recently, namely that safety measures must be increased in this field so that nuclear energy can be used in the positive battle to achieve lower carbon dioxide emissions.
I should then like to ask the Commissioner if it would still not be possible, despite previous failures, to continue with carbon taxes and attempt to convince the Member States of the wisdom of carrying out these measures. I might perhaps be able to advise them to study carefully the carbon taxes which have been introduced in Sweden. I willingly admit that we have had failures in some areas but in others these taxes have been very successful. There is every reason to promote this in other countries in the Union.
Mr President, I am grateful for the many helpful comments on a problem which I recognize is one that we agree should be taken seriously. There are a few points which I should like to make about some of what has been said. I very much agree with Mr Collins that when you run into difficulties, there is little else to do but try to redouble your efforts, and I think we are in fact trying to do so. That is why we are now seeking to obtain a mandate in connection with the negotiations at the end of 1997, as both I and Mr Collins mentioned, and to make progress with the use of economic means in general.
I also share Mr Spencer's view from the other side of the House that we must naturally concern ourselves with what we are able to do here in the Union, but that it is important for us to bring about the dialogue which is so urgently needed with China and India, for example, if these problems are actually to be resolved.
Several Members referred to the SAVE II programme. Mrs Dybkjær did so, and Mr Blokland called for more resources to be provided for targeted research programmes. It may well be said that what took place in the Energy Council, where my colleague Mr Papoutsis argued very strongly against the cutback which was decided, seems most unreasonable and also casts some doubt on what we can actually achieve in the area of research, but it will not prevent us from trying again to see how far it is possible for us to go.
Mr Lannoye referred specifically to the German proposal and the objective which it contained. We are currently working on several different objectives put forward by countries in the Union, and we are glad to support many of the proposals which have been made, because we need ambitious targets in order to make any progress at all, and we do wish to make progress in the negotiations. This is a general objective on which we have an opportunity of moving forward.
The only contribution here this evening which I did not actually understand was the one by Mrs Oomen-Ruijten, because it appeared from her speech that we in the Commission are supposed to have sat back and waited and not really done anything, because we cannot get our CO2 tax through at the moment. I am sure Mrs Oomen-Ruijten will remember that the Commission, when it emerged that we would be unable to get the tax through, brought forward guidelines which gave the Member States some scope for making progress, because we did not just want to resign ourselves to waiting when we made no progress on this in the ECOFIN Council, and so we have been continuing our work. There is a new mandate, on the basis of which Commissioner Monti is currently working, and as regards the international conferences we have been talking about here this evening, they have nothing to do with the tax, they are about the targets, and then we have to choose the means we are going to use in this area.
I can tell Mrs van Putten that measures are well under way to help the smaller islands, and to help with the problems to which she referred. I will gladly look at the scope for doing more, together with Commissioner Pinheiro. We are very conscious of the matter, and there is excellent cooperation in this area.
I would say to Mr Virgin that one of the purposes of the conference in Rome on economic means was precisely to look at what the Member States have done - including Sweden, but other Member States as well - when they have tried to use economic means; how these have worked, what weaknesses there have been, and how we can possibly make further progress with this approach. The real breakthrough in this area lies in the negotiations at the intergovernmental conference and involves extending majority decision-making to other sectors, but that is - and I think Parliament would agree - a different debate which we must have on another occasion.
Mr President, I gather that the Commissioner says she did not understand my question. Let me explain.
First of all, because of climate change we reached a number of agreements on reducing CO2 which we have been discussing for the last four years. In the meantime, the Commission has come up with the idea of a CO2 tax, but this has not gone through. My question is: what progress has Europe really made in reducing CO2 ? And the answer is none at all.
So I wonder why, in addition to this tax idea, we should not also try to bring about voluntary reductions by encouraging a voluntary shift from fossil fuels to other renewable energy sources, as has already been done very successfully in the Netherlands? Why can you not try something like this? Why not try and move forward with new projects instead of just sitting back and waiting?
Mr President, the Commissioner answered one of my two questions but not the other. The second question referred to whether or not a proposal was about to be put forward by the Commission limiting the acceptable future concentration of CO2 in the atmosphere to a ceiling of 550 parts per million. That would lead, it must be said, to an average temperature increase of two degrees. Does this proposal exist, or does it not? Is it a basis for discussion?
I would say to Mr Lannoye that as far as I am aware, this is not our proposal, although it has entered into some of the negotiations; however, it would not be particularly wise of me to say more without studying this in further detail, so as to be sure of giving you a correct and more complete answer.
I should then like to say again to Mrs Oomen-Ruijten that I understood her first speech very well, which differed from all the other speeches here this evening by taking the view that the Commission had done nothing at all since we were unable to secure the introduction of the CO2 tax. That is not true. As I pointed out, we went on to bring forward a number of guidelines designed to improve the situation. In addition, we have been calling very strongly for targets to be established, and we have been active in this respect following the Berlin conference. This has been achieved for some countries in various ways, and we have explained some of the ways in which it has been done. We are continuing with our task, and it is clear from our programme of work that there will be a communication on voluntary agreements aimed at considering how these can play a part not only in terms of climate change, but in other areas too, and I very much hope that the programme concerning motor oils, which is closely linked to emissions and the scope for reducing them, will go through at the Commission meeting tomorrow. So while we maintain that a CO2 tax would be sensible and appropriate, we have worked on guidelines, we are naturally working on many other proposals, and as regards the international conferences, we are not abandoning our aim of establishing reasonable standards in the negotiations that will take place with other countries.
The debate is closed.
(The sitting was closed at 7.40 p.m.)